Citation Nr: 0508835	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-26 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.   


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active service in the U.S. Marine Corps from 
July 1965 to July 1968 and in the U.S. Army from September 
1969 to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Hartford, 
Connecticut, Regional Office (RO) that denied service 
connection for bilateral hearing loss, tinnitus, and 
hypertension.

Appellant testified in a hearing before the RO's Decision 
Review Officer in December 2003 and in a video hearing before 
the undersigned Veterans Law Judge in November 2004.  
Transcripts of those hearings have been associated with the 
file.  

The issues of service connection for bilateral hearing loss 
and service connection for tinnitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The Board will advise you if further action is required 
on your part.


FINDINGS OF FACT

1.  Service connection for hypertension was denied by an 
unappealed rating decision in July 1969, which held that 
there is no evidence of record showing hypertension was 
present.  Appellant's subsequent service in the Army was not 
considered in the July 1969 rating decision.

2.  Evidence added to the record since the July 1969 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim for service connection for 
hypertension, is not cumulative and redundant to the evidence 
of record at the time of the last prior formal denial, and 
raises a reasonable possibility of substantiating the claim. 

3.  Service medical records from appellant's service with 
both the U.S. Marines and the U.S. Army show that appellant's 
blood pressure was within normal limits during his military 
service and at the time of his discharge.  There is one blood 
pressure reading showing borderline hypertension taken during 
the period between appellant's Marine Corps service and his 
Army service, but not to a degree that would be compensable 
under the rating schedule.  It was followed by subsequent 
normal findings and hypertension was not clinically 
established at that time.

4.  Appellant is service connected for diabetes, presumed 
consequent to Agent Orange exposure, and for post-traumatic 
stress disorder (PTSD).  There is no evidence that 
appellant's current hypertension is caused or aggravated by 
the diabetes or PTSD, or directly consequent to Agent Orange 
exposure.


CONCLUSIONS OF LAW

1.  Evidence received since the July 1969 rating decision is 
new and material in regard to hypertension, and the 
appellant's claim for entitlement to service connection for 
hypertension is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2004).

2.  Hypertension was not incurred in or aggravated by 
military service, nor may service connection be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.313 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
service connection for was received in March 2002; the claim 
was denied by rating decision in January 2003.  RO sent 
appellant a VCAA duty-to-assist letter in April 2002, prior 
to the rating decision.  The duty-to-assist letter did not 
expressly satisfy the fourth element ("give us everything 
you've got") cited in Pelegrini.  However, as will be 
discussed below, the VCAA provisions have been considered and 
complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Although the VCAA notice letter that was sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA duty-
to-assist letter, the original rating decision, and the 
Statement of the Case (SOC) in July 2003 all listed the 
evidence on file that had been considered in formulation of 
the decision.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.112 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical records and treatment 
records from the VA Medical Center (VAMC), the only medical 
provider that appellant identified as having potentially 
relevant evidence for development.  Appellant was afforded VA 
medical examinations to verify the diagnosis and the severity 
of each of the claimed disabilities.  Finally, appellant was 
afforded hearings before the RO's Decision Review Officer and 
before the Board (via videoconference) in which to present 
evidence and arguments in support of his claims.  The Board 
accordingly finds that VA does not have an unfulfilled 
obligation under the VCAA to afford appellant a VA medical 
examination at this point. 

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service personnel records are on file.  These 
show extensive combat service in Vietnam as an infantryman 
assigned to Marine Corps Force Reconnaissance and to the 
Army's 75th Ranger Regiment.  Appellant also operated heavy 
construction equipment during his Marine Corps service.  
Appellant was wounded twice while in the Marine Corps and 
once while in the Army. 

Appellant's service medical records are on file.  In his pre-
induction physical examination in July 1965, appellant's 
blood pressure was 128/76.  Appellant had a physical 
examination in the Marine Corps in January 1966 during which 
his blood pressure was 120/72, and a physical examination in 
April 1966 during which his blood pressure was 120/60.   
Appellant's separation physical examination from the Marine 
Corps in July 1968 shows blood pressure reading of 124/72.   

Appellant filed a VA claim for service connection for 
hypertension in September 1968, and since he was living in 
Scotland at the time he was referred to Scottish physicians 
for evaluation.   A Scottish cardiologist's report dated May 
1969 notes blood pressure readings of 120/80 and 115/70 and 
states an opinion that appellant was "symptom free."  A 
medical report ("Re-Survey of a War Pensioner") by the 
Ministry for Pensions and National Insurance, dated June 
1969, finds blood pressure of 140/90 and notes "hypertension 
and cardiac disease not found" as well as "no 
disablements."

Appellant had a physical examination in April 1969 for 
transfer from the Marine Corps Reserve to active service in 
the Army, during which blood pressure reading was 124/72.  
Appellant's separation physical from the Army in April 1972 
notes blood pressure reading of 126/84.   

RO issued rating decisions denying service connection for 
hypertension in November 1968 (prior to receipt of the 
Scottish medical evidence) and July 1969 (after receipt of 
the Scottish medical evidence).  Appellant was notified of 
the July 1969 rating decision but did not appeal, and the 
decision accordingly became final.  

VA clinical records show a notation of "hypertension, 
controlled" in July 2001.  VA outpatient clinical records 
show blood pressure reading of 120/70 in December 2001,with 
notation that hypertension was "controlled."  

Appellant submitted a claim a number of disabilities, 
including hearing loss and tinnitus but not including 
hypertension, in March 2002.  RO considers a claim for 
service connection for hypertension to have been submitted 
effective March 2002, apparently because contemporary 
clinical records, obtained during development of the claimed 
disabilities, showed a current diagnosis of hypertension.

Appellant was an inpatient for VA PTSD treatment during the 
period February 2002 to April 2002, during which he was noted 
to be hypertensive and diabetic.  Clinical records show the 
following blood pressure readings: 140/85 and 140/80 in 
February 2002; 110/70 and 120/80 in March 2002; and, 110/74 
in April 2002.  VA outpatient clinical records show blood 
pressure reading of 130/80 in May 2002 

Appellant had a VA medical examination in August 2002.  
Appellant reported that hypertension was first diagnosed in 
1969, between his discharge from the Marine Corps and his 
enlistment in the Army.  Appellant stated that the 
hypertension would fluctuate widely, and that he would have 
headaches during periods of elevated blood pressure and 
lightheadedness during period of non-hypertension.  Appellant 
denied falling down or syncopal symptoms.  On examination, 
appellant's blood pressure was 180/100 supine at five 
minutes.  His blood pressure was 160/96 after immediately 
sitting up, with lightheaded symptoms for one minute.  His 
blood pressure was 140/80 immediately upright, with 
lightheaded symptoms for one minute.  The lightheadedness 
resolved without incident.  The examiner's diagnosis was 
essential hypertension, variable, and worsens headaches.

RO issued a rating decision in September 2002 that granted 
service connection for post-traumatic stress disorder (PTSD) 
as 70 percent disabling, but deferring decision on a number 
of other claimed disabilities, including hypertension, 
pending receipt of Army service medical records.

Appellant had a VA diabetes examination in October 2002, 
during which his blood pressure was measured as 170/90 
despite medication.  The examiner noted that systolic blood 
pressure for a diabetic should be less than 130, so the 
hypertension was a matter of concern.

Following receipt of Army medical records, RO issued a rating 
decision in January 2003 granting service connection for 
diabetes (presumed consequent to Agent Orange exposure) but 
denying service connection for hypertension, hearing loss, 
and tinnitus, based on findings that neither condition was 
shown to be incurred in or aggravated by military service.

In support of his claim, appellant submitted photocopied 
pages from a book entitled "Charlie Rangers" that document 
appellant's personal participation in close combat during his 
Army service in Vietnam.  Appellant also submitted several 
chapters from the Marine Corps operations history in Vietnam 
that document combat activities of his reconnaissance and 
engineer units, including receiving heavy artillery fire, 
although without specifically naming appellant.

Appellant submitted a VA Form 21-4138 (Statement in Support 
of Claim) in regard to hypertension in March 2003.  Appellant 
asserts that appellant tried to enlist in the Army in 1968, 
immediately after his discharge from the Marines, but was 
rejected for high blood pressure.  Appellant asserts that his 
hypertension has been constant since 1968 and controlled by 
diet and medication; appellant speculates that the 
hypertension could be consequent to Agent Orange exposure.

Appellant testified before the RO's Decision Review Officer 
(DRO) in December 2003.  Appellant testified that following 
his discharge from the military he worked as a longshoreman 
from approximately 1972 to 2001, but the noise exposure 
during that time was inconsequential compared to the noise 
exposure in Vietnam (Transcript, pg. 4-5).   During 
appellant's service with a Marine Corps engineer unit, he was 
exposed to daily artillery fire, and also used explosives to 
clear obstacles (Transcript, pg. 6).  Appellant was also 
exposed to loud noises during firefights (Transcript, pg. 7).  
On one occasion, appellant received a head wound that 
rendered him unconscious for a time (Transcript, pg. 8-9).  
Appellant was also exposed to loud noises as a military 
diver, and during B-52 airstrikes (Transcript, pg. 10-11).  
Appellant was subjected to intense incoming and outgoing 
artillery noise trauma, but never had the opportunity to wear 
hearing protection while in Vietnam (Transcript, pg. 15-16).

In regard to hypertension, appellant testified that he 
attempted to enlist in the Army immediately after his 
discharge from the Marine Corps, but to his surprise he was 
rejected for hypertension (Transcript, pg. 16-17).  Appellant 
has been hypertensive ever since (Transcript, pg. 17).  
Appellant was treated for hypertension by a civilian 
physician beginning in approximately 1972, but appellant has 
no documentation of hypertension prior to 1991 (Transcript, 
pg. 20-21).

Appellant testified before the Board in a video hearing in 
November 2004.  Appellant testified that during his tour in 
Vietnam he was exposed to significant noise from small arms 
fire and artillery fire, as well as the demolitions that he 
employed as an engineer (Transcript, pg. 4).  Appellant tried 
to join the Army after his discharge from the Marines, but 
was rejected for hypertension; he took another physical 
examination the following year and was accepted (Transcript, 
pg. 4).  Appellant noted that he was wounded three times, two 
of which were head wounds (Transcript, pg. 5).      

III.  Analysis

New and material evidence - claim for service connection for 
hypertension

The requirement for the submission of new and material 
evidence is a jurisdictional prerequisite in order for a 
claimant to obtain review of a previously denied and final 
decision.  38 U.S.C.A. §§ 5108, 7104(b) (2002).  The Board is 
under the statutory obligation to conduct a de novo review of 
the new and material evidence issue.  Without the submission 
of new and material evidence, the Board does not have 
jurisdiction to review the claim in its entirety, and its 
analysis must end.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996); see Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996); Rowell v. Principi, 4 Vet. App. 9, 15 (1993).  

The Board's review in regard to "new and material evidence" 
of this claim will include all evidence received subsequent 
to the original and final rating decision of July 1969.  

For claims to reopen received on August 29, 2001, and 
thereafter, "new evidence" means existing evidence not 
previously submitted to agency decisionmakers.  "Material 
evidence" means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  

At the time of the July 1969 rating decision, appellant had 
served a period of enlistment in the U.S. Marine Corps, and 
the rating decision was based solely on service medical 
records and post-service physical examinations relating to 
that period of service.  Appellant subsequently served for 
several years in the U.S. Army; medical records from his Army 
enlistment, now on file, were of course not available to the 
reviewer in July 1969 and are therefore "new" by 
definition.  The Army records are "material" because 
appellant's claim for hypertension is based on a disability 
claimed as consequent to his service in the Army as well as 
the Marine Corps.

The file also contains appellant's own history of his claimed 
disability, in the form of appellant's correspondence to VA 
and transcripts of appellant's oral testimony; this evidence 
is presumed to be credible for the purposes of reopening.  
Finally, the Board notes that the file contains post-
discharge medical evidence (physical examinations and 
clinical records) that is material because it establishes the 
current existence and severity of the claimed disability.

New and material evidence having been received, the claim for 
service connection for hypertension is reopened for 
adjudication on the merits.  Review of the record reveals 
that the RO addressed the matter on the merits.  As such, the 
appellant has had appropriate laws and regulations, as well 
as notice of evidence needed to substantiate the claim.  As 
such, the Board can proceed to the merits of the claim 
without prejudice to the appellant.

Entitlement to Service Connection for hypertension

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred during active military service, or, 
if preexisting such service, was aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
Service connection may be granted for a disease diagnosed 
after discharge when all the evidence, including that 
pertaining to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service incurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).

For purposes of the discussion that follows, the Board notes 
that, under VA rating criteria, the term "hypertension" 
means that the diastolic blood pressure is predominantly 90mm 
or greater, and "isolated systolic hypertension" means that 
the systolic blood pressure is predominantly 160mm or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnosis Code 7101 (2004).  

Application of the Hickson test to the evidence of record 
does not support service connection for hypertension.  VA 
medical records show current hypertension (blood pressure 
170/90), so the first part of the Hickson analysis (evidence 
of a current disability) is satisfied.  There is no evidence 
of in-service hypertension, and in fact of the six service 
medical examinations of record (four in the Marine Corps and 
two in the Army) none show blood pressure readings that 
fulfill the VA definition of hypertension as defined above, 
so the second part of the Hickson analysis (evidence of an 
in-service disease or injury) is not satisfied.  Finally, 
there is no medical evidence of nexus between appellant's 
current hypertension and his military service, so the third 
part of the Hickson analysis (medical evidence of nexus) is 
not satisfied.

As an alternative to the Hickson analysis, service connection 
is presumed for chronic diseases listed in 38 C.F.R. 
§ 3.309(a), if symptoms are manifested to a degree of at 
least 10 degrees disabling within the first year after 
discharge from service, even if there is no evidence of such 
disease during military service.   38 C.F.R. § 3.307 (2004).  
Hypertension is a disease on the presumptive list.  In this 
case, however, there is no such evidence.  Appellant asserts 
that he was rejected by the Army due to diagnosed 
hypertension in 1968, but there is no supporting evidence of 
record, and the assertion is inconstant with the documented 
blood pressure readings immediately before and after (128/60 
in July 1968, 120/80 and 115/70 in March 1969, and 124/72 in 
May 1969).  There is one blood pressure reading that is 
borderline hypertensive by VA standard, a reading of 140/90 
in June 1969, but this would not be compensable under the 
rating schedule and thus does not qualify for the 
presumption.  Furthermore, subsequent blood pressure readings 
were essentially normal, thus failing to confirm the presence 
of hypertension at this time.

Appellant advanced the theory that his hypertension may be 
consequent to Agent Orange exposure.  There are specific 
criteria applicable to claims of service connection due to 
exposure to Agent Orange or other herbicide.  A veteran who 
served in the Republic of Vietnam during the Vietnam War is 
presumed to have been exposed to herbicides.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2004); see also The "Veterans' Education 
and Benefits Expansion Act of 2001," Pub. L. No. 107-103,  
115 Stat. 976 (2001).  For the purpose of the presumption, 
"service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a) (2004).  The 
record shows that appellant served in Vietnam, and he already 
has service connection for diabetes consequent to herbicide 
exposure, so his exposure to Agent Orange is not in dispute.  

If a veteran was exposed to an herbicide agent during 
military service, a number of specific diseases are presumed 
to be service-connected even though there is no record of 
diagnosis or treatment for these conditions during service.  
38 C.F.R. § 3.309(e) (2004).  The specific presumptive 
diseases are: chloracne, or other acneform diseases 
consistent with chloracne; Type II diabetes mellitus; 
Hodgkin's Disease; multiple myeloma; non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancer (cancer of the 
lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma 
other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma.   The Secretary of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also Notice, Fed. Reg. 41, 442-449 and 61 
Fed. Reg. 57, 586-589 (1996); and Notice, 64 Fed. Reg. 59, 
232-243 (Nov. 2, 1999).  Hypertension is not on the list of 
presumptive diseases, and the Board accordingly finds that, 
as a matter of law, appellant is not entitled to a 
presumption that his hypertension is etiologically related to 
exposure to herbicides in Vietnam.

Notwithstanding the foregoing presumptive conditions, a 
claimant may establish service connection with proof of 
direct causation by herbicide exposure.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996); aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S.Ct. 1171 (1998).  
Appellant has speculated that his hypertension may be caused 
by his exposure to Agent Orange, and a layperson is competent 
to testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 389, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, a layperson in 
not considered capable of opining, however sincerely, in 
regard to causation of a disability.  Routen v. Brown, 10 
Vet. App. 183, 187 (1997), aff'd sub nom. Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998), cert. denied, 525 U.S. 962 
(1998);  Bostain v. West, 10 Vet. App. 183, 186 (1997); 
Grivois v. Brown, 6 Vet. App. 135 (1994).  It is the province 
of trained health care professionals to enter conclusions 
that require medical expertise, such as opinions as to 
diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  In this case, there is no competent medical 
evidence of a nexus between hypertension and exposure to 
herbicides.     

Service connection may be granted for a disability found to 
be proximately due to, or the result of, a service-connected 
disease or injury; when service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2004); Harder v. Brown, 5 
Vet. App. 183, 187-89 (1993).  In this case, appellant has 
service-connected disabilities for diabetes mellitus type II 
and for post-traumatic stress disorder (PTSD).  Appellant has 
not argued that his hypertension is caused by or aggravated 
by either of these two service-connected disabilities, and 
there is no medical evidence in the file asserting any link 
between hypertension and either PTSD or diabetes.  See also 
Allen v. Brown, 7 Vet. App. 439 (1995).

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.


ORDER

New and material evidence having been received, the 
application to reopen a claim for service connection for 
hypertension is granted and the claim is reopened.  Service 
connection for hypertension is denied on the merits.  


REMAND

As noted above, the VCAA's duty to assist includes providing 
medical examination or obtaining medical opinion when 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4) 
(2004).  The Board has determined that a medical examination 
is necessary at this point to adjudicate this case.  Service 
medical and personnel records show that appellant had 
significant noise exposure in service, and VA medical 
records, including a recent VA audiological examination, 
substantiate that appellant has current sensorineural hearing 
loss (SNHL) and tinnitus.  What is needed at this point is a 
medical opinion as to whether it is at least as likely as not 
that appellant's current SNHL and tinnitus are related to his 
military service.

The report of physical examination at the time of appellant's 
discharge from the Army, in April 1972, is on file.  There 
are 0's recorded on that form, but other forms show some 
positive readings during service.  Professional discussion of 
these records is indicated.

The Board notes that in regard to hearing loss cases, the 
absence of evidence of a hearing disability during service is 
not always fatal to a service connection claim.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for 
hearing loss may be granted where there is credible evidence 
of acoustic trauma due to significant noise exposure in 
service, post-service audiometric findings meeting regulatory 
requirements for hearing loss disability for VA purposes, and 
a medically sound basis upon which to attribute the post-
service service findings to the injury in service, as opposed 
to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  

Appellant had a VA audiological examination in August 2002, 
during which the examiner diagnosed bilateral SNHL and 
constant bilateral tinnitus.  The examiner noted appellant's 
report of noise exposure in the service, but there is no 
indication that the examiner had appellant's service medical 
and personnel record available.  Also, the examiner did not 
provide a medical opinion on the issue of whether appellant's 
SNHL is of the kind consistent with noise exposure or more 
consistent with aging or other intercurrent causes.  The 
Board accordingly remands the SNHL claim for a medical 
examination consistent with the holdings of Ledford and 
Hensley.  The claim for tinnitus is similarly remanded, since 
the VA audiological examiner diagnosed constant bilateral 
tinnitus but did not provide a medical opinion as to whether 
that tinnitus was more likely than not consequent to the 
noise trauma that appellant experienced in his military 
service.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to appellant's 
claim have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), 38 C.F.R. § 3.159 
(2004), and any other legal precedent.  
See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Specifically, 
appellant should be advised to "give 
us all you've got" in regard to his 
claim.  If it is indicated that there 
is additional evidence to be obtained, 
the parties responsible should 
undertake to obtain that evidence.  To 
the extent that appellant's assistance 
is needed in obtaining or identifying 
pertinent records, that assistance 
should be requested.  

2.  Thereafter, RO should afford 
appellant a VA audiological examination 
to determine whether the etiology of 
appellant's hearing loss and tinnitus can 
be medically ascertained.  An ear, nose, 
and throat examination should also be 
conducted as needed.  All indicated tests 
should be accomplished and all clinical 
findings should be reported in detail.  
The claims folder should be provided to 
the examiner for review prior to the 
examination.  After reviewing the record 
and examining the appellant, the examiner 
should provide a medical opinion as to 
whether it is at least as likely as not 
that appellant's current SNHL and 
tinnitus are consequent to military 
service.  If the examiner cannot provide 
such an opinion without resorting to 
speculation, he should so indicate.  

Thereafter, the matter should be readjudicated by the RO.  If 
the benefits sought are not granted, the appellant should be 
provided with a supplemental statement of the case and 
afforded a reasonable opportunity to respond thereto.  Then 
the case should be returned to the Board, if in order.  The 
appellant need take no action until notified.  The Board 
intimates no opinion as to the outcome in this case by the 
action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


